Citation Nr: 1448767	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  07-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to ratings for status-post posterior fusion (a low back disability) in excess of 20 percent prior to December 15, 2008, and in excess of 40 percent from that date, on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

 Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2001 to October 2005.  These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO) which increased the initial disability rating for the service-connected low back disability with referred left leg pain from 10 percent to 20 percent, effective October 16, 2005. 

In an October 2009 decision, the Board denied entitlement to a schedular rating in excess of 20 percent for the service-connected low back disability and remanded for consideration of whether an extraschedular rating was appropriate.  In a December 2011 rating decision, the RO increased the rating for the service-connected status-post posterior fusion/low back disability to 40 percent, effective December 15, 2008.  

The Board notes that subsequent supplemental statements of the case, as well as a March 2014 Board decision, suggest entitlement to a higher schedular rating for the service-connected low back disability remains on appeal.  However, given the Board's final October 2009 decision on the issue of entitlement to a higher schedular rating for the service-connected low back disability, the Board no longer has jurisdiction over that aspect of the low back issue.

The October 2009 Board decision also granted a separate 10 percent rating for radiculopathy affecting the left lower extremity and remanded the issue of whether a rating in excess of 10 percent was warranted.  The case was remanded again by the Board in March 2014 for due process reasons.

The Veteran testified at a hearing before a Veterans Law Judge in June 2009.  That Judge is no longer with the Board.  The Veteran was offered another hearing before another Veterans Law Judge, but he declined the additional hearing.  The case has been reassigned to the undersigned for the purposes of this decision.


FINDINGS OF FACT

1.  The Veteran's case was referred to the Director of Compensation and Pension Service for extraschedular consideration in December 2010, and the Director of Compensation and Pension Service determined that an extraschedular disability rating is not warranted for the Veteran's service-connected low back disability, based on a fully-supported finding that the disability was adequately compensated under the regular rating schedule.

2.  Left lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The Board does not possess the authority to award an extraschedular disability rating for the low back disability; therefore, there is no remaining allegation of error of fact or law concerning the issue of entitlement to an extraschedular disability rating pursuant to 38 C.F.R. § 3.321 for the low back disability.  38 U.S.C.A. §§ 1155, 7104, 7105 (West 2002); 38 C.F.R. § 3.321 (2013); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

2.  A rating in excess of 10 percent is not warranted for mild incomplete paralysis of the sciatic nerve of the left lower extremity, associated with the Veteran's service-connected status-post posterior fusion.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.124a, Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the extraschedular claim, notification or further evidentiary development in accordance with the VCAA is not necessary, as the appeal is being dismissed as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

With respect to the radiculopathy claim, service connection has been awarded and a disability rating and effective date for the award have been assigned; therefore, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's service treatment records (STRs) and VA treatment records has been completed.  In connection with this claim, VA examinations were performed in November 2005, October 2006, July 2008, March 2011, and March 2012.  These examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Historically, a December 2005 rating decision granted service connection for thoracolumbar spine strain with referred left leg pain and assigned an initial 10 percent rating effective October 16, 2005.  A November 2006 rating decision increased the initial rating to 20 percent, effective October 16, 2005.  A October 2009 Board decision denied a rating in excess of 20 percent for the Veteran's service-connected status-post posterior fusion and granted a separate 10 percent rating for left lower extremity radiculopathy.  A December 2009 rating decision implemented the award of the 10 percent rating for left lower extremity radiculopathy and awarded an effective date of January 4, 2006.  A subsequent December 2011 rating decision awarded a 40 percent rating for status-post posterior fusion, effective December 15, 2008. 

Schedular Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Increased Rating for Left Lower Extremity Radiculopathy

Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Codes 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia).  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

Under Diagnostic Code 8520, for incomplete paralysis, as is the case here, DC 8520 provides for a 10 percent disability rating for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

On November 2005 VA examination, the Veteran reported experiencing left leg pain if standing for more than 10 minutes and thoracolumbar spine strain with referred left leg pain was diagnosed.  A December 2005 VA treatment record shows the Veteran reported low back pain and numbness in his left leg; the assessment was low back syndrome and possible left sciatica.  

On October 2006 VA examination, there was no sensory or motor deficit of either extremity or deep tendon reflexes of the lower extremities are present and symmetric bilaterally +1.  

July 2007 VA treatment records note the Veteran's reports of back and left leg pain.  Muscle strength was normal, reflexes were +2 and symmetrical. 

On July 2008 VA examination, the Veteran reported pain in the left buttock to the distal thigh and that his foot will go numb with sitting occasionally.  Sensory examination was normal.  Pain and paresthesias in the left lower extremity from residual swelling around the left lumbosacral nerve roots was noted.

At the June 2009 Board hearing, the Veteran indicated that he experiences left leg pain and numbness.  

May 2010 to April 2011 VA treatment records indicate the Veteran reported his low back pain will occasionally radiate down his left leg and that he has tingling or numbness in his left foot when sitting in a stiff chair. 

On March 2011 VA examination, the Veteran reported that since his July 2007 surgery, his left lower extremity pain, paresthesias, and numbness, although still present, were diminished.  He reported symptoms of weakness, stiffness, numbness, paresthesias, and pain.  Reflex and sensory examinations including light touch and pinprick were normal and there was no gait abnormality. 

On March 2012 VA examination, the Veteran's reflex, muscle strength and sensory examinations were normal and the examiner noted a normal symmetric gait.  The examiner indicated a moderate degree of paresthesais and numbness in the left lower extremity and no symptoms of radiculopathy in the lower right extremity.

In this case, a 10 percent rating under Diagnostic Code 8620 is in effect for the left lower extremity radiculopathy.  The record does not support a rating in excess of 10 percent as there is no evidence of moderate or moderately severe symptoms during the appeal period.  For example, there is no evidence that the involvement is not wholly sensory.  March 2012 VA examination neurological testing found normal strength (5/5) of the lower extremities, 2+ reflexes on the lower, normal symmetric gait, normal sensation to light touch.  Accordingly, the Board finds that a rating in excess of 10 percent for incomplete paralysis of the sciatic nerve of the left lower extremity is not warranted.  Further, there is no evidence of drop foot or loss of active muscle movement below the knee, thus an evaluation for complete paralysis of the sciatic nerve is not assignable.

Extraschedular Considerations

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id. 

In this case, the symptoms described by the Veteran for his left lower extremity radiculopathy, that is, pain, numbness, and tingling fit squarely with the criteria found in the relevant Diagnostic Codes, as discussed above.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration with respect to the Veteran's service-connected left lower extremity radiculopathy is not warranted.

As noted by the October 2009 Board remand, the Veteran's status-post posterior fusion disability was suggestive of marked interference with employment.  Accordingly, at the Board's direction, the increased rating claim for this disability only (not including left lower extremity radiculopathy) was referred to the Director of Compensation Services.  As set forth above, this action presupposes that the first two Thun elements were met. (The Board notes that the AOJ's findings concerning the first two Thun elements are not binding on the Compensation and Pension Service Director or the Board.  Anderson, 22 Vet. App. at 428.)

In the December 2010 response, Director of Compensation and Pension Service reviewed the evidence in the claims file, addressed the history of the disability, and, citing 38 C.F.R. § 3.321(b), determined that (a) the Veteran is able to ambulate unassisted; (b) he is able to move his spine in every direction; (c) he has not been prescribed bed rest by a physician in the previous 12 months; and (d) he has not had any hospitalizations or surgical procedures other than the July 2007 back surgery (for which period he received a temporary total evaluation).  The Director concluded that the evidence did not support a finding that his condition was so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  He noted that the Veteran had been able to work full time with the exception of a period of time following back surgery.  The Director denied the claim for entitlement to an extraschedular evaluation.

Because the case has already been referred to the Compensation and Pension Service Director, and he provided an adequately-supported denial of the claim, there is effectively no longer any remaining allegation of error of fact or law concerning the claim on appeal. In December 2010, the Director issued a denial accompanied by a memorandum.  The Board does not have authority to review the December 2010 decision, and the claim for extraschedular ratings remain denied per the Director's decision.  That is, the Board has no authority to award a higher rating on an extraschedular basis or compel the Compensation and Pension Service Director (or the Under Secretary for Benefits) to do so.  When there is no remaining allegation of error of fact or law concerning an appeal, the Board may dismiss the claim.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).

To explain further, the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed such a matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was also subsequent to the Court's decision in Anderson v. Shinseki, 22 Vet. App. 423 (2009), where the United States Court of Appeals for Veterans Claims concluded that there was no restriction on the Board's ability to review the denial of an extraschedular rating.  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the [C & P] Director have the authority to award an extra-schedular rating."  Thun, 572 F.3d at 1370.  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extra-schedular rating.  Id. However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra-schedular rating 'to accord justice.'"  Id. (emphasis added).

The Federal Circuit, in fact, stated that the Court held that "while the Under Secretary for Benefits and the Director of the Compensation and Pension Service are the only individuals authorized to assign an extra-schedular rating, [ROs] and the Board of Veterans' Appeals may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extra-schedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111 ).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review."  If the regional office or the Board makes factual findings adverse to the claimant with regard to the extra-schedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extraschedular provisions of 38 C.F.R. § 3.321(b), only the Compensation and Pension Service Director or Under Secretary for Benefits have the authority to award an extraschedular rating.  The Board possesses no such authority be it in the first instance or any instance.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  Anderson, however, was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b).

The concurring opinion in Anderson, although addressing a different aspect of the extraschedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  The concurrence noted that the delegation of authority for the Director of Compensation and Pension Service to assign an extraschedular rating is appropriate, given that the Director of Compensation and Pension Service has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Id. at 431 (Schoelen, J., concurring) (citing 38 U.S.C.A. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100). "This makes the Director of Compensation and Pension Service uniquely suited to determining what extraschedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)).

The role of the Board is to apply the laws and regulations to the facts of the case. See 38 U.S.C.A. § 7104 (West 2002).  The provisions of 38 C.F.R. § 3.321(b) allow that an extraschedular rating will be assigned so as to "accord justice."  Justice is "the principle or ideal of moral rightness."  Webster's II New Riverside University Dictionary 659, 660 (1988).  The Board, however, does not address such matters except in the limited application of the first two steps as set forth in Thun.  The authority to decide the equitable question set forth in the third step in Thun - the assignment of ratings necessary to accord justice - is entrusted to the Director or Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extra-schedular rating, only the Under Secretary for Benefits and the C & P Director have been delegated the authority to award the extra-schedular rating.  Thun, 572 F.3d at 1370.  In the Veteran's case, the Director has made a decision with respect to the Veteran's status-post posterior fusion and the Board has no further authority to review that decision, and referral is not warranted for his left lower extremity radiculopathy.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  In the present case, the Veteran has been granted a TDIU effective January 2, 2012.  The record reflects that the Veteran was gainfully employed until January 2, 2012 (see Veteran's application for increased compensation based on unemployability).  Thus, further consideration of entitlement to TDIU is not warranted.



ORDER

The appeal as to the issue of entitlement to an extraschedular disability rating pursuant to 38 C.F.R. § 3.321 for low back disability is dismissed. 

Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy is denied.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


